Exhibit 99 (g)(iii) BRANDYWINE FUND, INC. AMENDMENT TO THE CUSTODY AGREEMENT THIS AMENDMENT dated as of this 1st day of October 2012, to the Custody Agreement, dated as of the 25th day of March, 2004, as amended March, 16, 2006, (the "Agreement"), is entered by and between Brandywine Fund, Inc., a Maryland corporation (the “Corporation”) and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Corporation and the Custodian desire to amend said Agreement; and WHEREAS, Article XIV, Section 14.4 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C, the fee schedule of the Agreement, is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BRANDYWINE FUND, INC.
